Citation Nr: 0612921	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  00-08 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease, and duodenal ulcer 
disease, with history of gastroesophageal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1987 to May 1990 and 
from May 1991 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision granted service 
connection for esophageal ulcers due to esophageal reflux, 
and assigned a 10 percent evaluation, effective from October 
9, 1998.  By a rating decision in July 1999, the disability 
at issue was recharacterized as gastroesophageal reflux and 
duodenal ulcer disease, with history of esophageal ulcers.  
The assigned rating was increased to 30 percent, 
retroactively effective from October 9, 1998.


FINDING OF FACT

During the period on appeal, the veteran's gastroesophageal 
reflux disease, and duodenal ulcer disease, with history of 
gastroesophageal ulcers has been manifested by abdominal 
pain, regurgitation, nausea, vomiting, diarrhea, food 
sticking in his throat, indigestion and heartburn.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
gastroesophageal reflux disease, and duodenal ulcer disease, 
with history of gastroesophageal ulcers have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7305, 7346 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).   The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.   Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Because the April 1999 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for the 
disability at issue, such claim is now substantiated.  As 
such, the VA no longer has any further duty to notify the 
appellant how to substantiate the service connection claim.  
Moreover, his filing of a notice of disagreement as to the 
disability rating assigned therein does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Rather, the veteran's appeal as to the initial rating 
assignment triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The March 2002, July 
2003, August 2004, and January 2006 supplemental statements 
of the case included such information as they set forth the 
criteria for establishing an increased initial rating.  
Because the instant decision denies the veteran's claim for 
an increased rating, no effective date will be assigned.  As 
such, the absence of notice as to effective dates does not 
prejudice the veteran here.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, as well as VA treatment records and examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities. 
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005). 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a gastroesophageal 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Initially, the Board notes that there is no legal basis for 
providing separate ratings for duodenal ulcer and for 
gastroesophageal reflux.  Regulation prohibits this and 
permits but one rating for these two conditions.  More 
specifically, according to 38 C.F.R. § 4.114, ratings under 
certain diagnostic codes for gastrointestinal conditions 
(including, in pertinent part, Diagnostic Codes 7305 and 
7346) are not to be combined with each other; rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305 (for rating 
duodenal ulcer), to warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe duodenal ulcer disease, only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Code 7305 (2005).

Pursuant to Diagnostic Code 7346 (for rating hiatal hernia), 
a 60 percent rating is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned when there is persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2005).

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  None of 
the diagnostic codes applicable to this case was changed, 
however.  The Board takes notice of the fact that certain 
symptomatology may not be present at all times.  In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Legal Analysis

The veteran's service-connected digestive system disability 
is currently assigned a 30 percent evaluation under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (pertaining to hiatal hernia).  
The record reflects that between 1996 and 2005, the veteran 
frequently sought outpatient treatment both at private and VA 
facilities for his digestive system disabilities.  During 
this time, he consistently complained of abdominal pain, 
regurgitation, nausea, vomiting, diarrhea, food sticking in 
his throat, indigestion and heartburn.  However, the record 
reflects that he denied experiencing hematemesis, melena, 
anemia, or weight loss.  The veteran also complained of the 
aforementioned symptomology in numerous VA examinations that 
he was afforded between January 1999 and May 2005.  
Specifically, on VA examination in March 2005 and May 2005, 
the veteran reported that he experienced near constant GERD 
symptoms with daily nausea and regurgitation.  He also 
indicated that he experienced a food sticking sensation in 
the upper chest about two times per week and a daily 
retrosternal burning sensation.  However, he denied a prior 
history of strictures requiring dilations.  Further, an 
examiner reported that there was no clinical evidence of 
anemia, active reflux, or active ulcer disease.  An examiner 
also indicated that the veteran had not experienced any 
weight loss and that his weight had, in fact, increased.  On 
VA examination in March 2005, physical examination revealed 
he weighed 245 pounds, and was five feet and eleven inches in 
height.  On VA examination in May 2005, he weighed 250 
pounds.  Therefore, based on these medical findings, which do 
not demonstrate that the veteran has experienced hematemesis, 
melena, anemia, or weight loss, the Board concludes that the 
veteran's symptomology corresponds to the currently assigned 
30 percent evaluation under Diagnostic Code 7346.

The Board has also considered whether the veteran could be 
entitled to a higher evaluation under any other applicable 
diagnostic codes.  Accordingly, as the record reflects that 
the veteran has also been diagnosed with duodenal ulcers, 
Diagnostic Code 7305 (pertaining to duodenal ulcers) is 
applicable.  Under this code, a 40 percent evaluation is 
warranted where there are moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  However, in 
this case, the examiner from the May 2005 examination 
reported that there was no active ulcer disease.  Also, as 
stated above, the record does not demonstrate that the 
veteran experiences weight loss or anemia.  There is also no 
evidence that the veteran has experienced any incapacitating 
episodes averaging ten days or more at least four or more 
times per year due to duodenal ulcers.  Therefore, the Board 
concludes that the veteran is not entitled to a higher 
evaluation under Diagnostic Code 7305.

Diagnostic Code 7203 pertains to stricture of the esophagus.  
However, although the veteran has complained of, and sought 
treatment for, food getting stuck in his esophagus, examiners 
have repeatedly indicated that there were no findings of a 
stricture.  Therefore, Diagnostic Code 7203 is not available 
for application and a higher evaluation under this code would 
not be appropriate.

In conclusion, the Board finds that the medical evidence 
fails to demonstrate that an evaluation in excess of 30 
percent is warranted for the veteran's service-connected 
gastroesophageal reflux disease, and duodenal ulcer disease, 
with history of gastroesophageal ulcers disability.  Although 
the veteran asserts that his disability has increased in 
severity, the Board concludes that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his digestive system 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim for an initial 
evaluation in excess of 30 percent for gastroesophageal 
reflux disease, and duodenal ulcer disease, with history of 
gastroesophageal ulcers.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease, and duodenal ulcer 
disease, with history of gastroesophageal ulcers is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


